DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 07/29/2021 has been considered and
placed in the application file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al. (U.S. 2021/0265959).
Regarding claim 1, LEE et al. (hereinafter, Ref~959) discloses (please see Figures 1-2 and related text for details) a class-D amplifier (please see Fig. 1 for details) comprising: 
a PWM modulator (106 of Fig. 1) that outputs a PWM modulation signal (output pulses from 106) in response to an input signal (Vin/Vip); 
a drive circuit (108/112 of Fig. 1) that amplifies the PWM modulation signal, and outputs (via drain terminals) an amplified PWM modulation signal; and 
an output end (Von/Vop) to which the amplified PWM modulation signal from the drive circuit is supplied, wherein the drive circuit includes: 
a first output transistor (e.g., Ma1 of Fig. 2) whose main current path is connected between a power source supplying end (please see Fig. 2 for details) and the output end; 
a second output transistor (e.g., Mm1 of Fig. 2) having a size larger than a size of the first output transistor (please note: the size of the main/first power driver would be larger since it is configured to provide gain for the system) and whose main current path is connected between the power source supplying end and the output end; and 
a resistance element (R1 or Rpc1 of Fig. 2) that is connected between the main current path of the first output transistor and the output end, meeting claim 1.  
	Regarding claim 5, Ref~959 discloses the class-D amplifier according to claim 1 further comprising: a third output transistor (Ma2 of Fig. 2) whose main current path is connected in serial between the first output transistor and a ground, meeting claim 5.  
	Regarding claim 6, Ref~959 discloses the class-D amplifier according to claim 5, wherein the first output transistor and the third output transistor complementarily operate due to class-D configuration, meeting claim 6.  
	Regarding claim 7, Ref~959 discloses the class-D amplifier according to claim 5, wherein the first output transistor includes a P-channel MOS transistor; and 
the third output transistor includes an N-channel MOS transistor as seen from Fig. 2, meeting claim 7.  
	Regarding claim 11, Ref~959 discloses a class-D amplifier (please see Figs. 1-2 for details) comprising: 
a PWM modulator (106 of Fig. 1) that outputs a PWM modulation signal (output pulses from 106) in response to an input signal (Vin/Vip); and 
a drive circuit (108/112 of Fig. 1) that amplifies the PWM modulation signal, and outputs (via drain terminals) an amplified PWM modulation signal, wherein the drive circuit includes: 
a first output transistor (Ma1 of Fig. 2), one end of a main current path of the first output transistor being connected to a power source supplying end as seen from Fig. 2; 
a second output transistor (Ma2 of Fig. 2) including a main current path, one end of the main current path of the second output transistor being connected to another end of the main current path of the first output transistor, and another end of the main current path of the second output transistor being grounded as seen from Fig. 2; 
a third output transistor (Mm1 of Fig. 2) having a size larger than a size of the first output transistor (please note Mm1 is configured to provide gain for the system, thus requiring larger size), and including a main current path, one end of the main current path of the third output transistor being connected to the power source supplying end, and another end of the main current path of the third output transistor being connected to an output end (Vop); 
a fourth output transistor (Mm2 of Fig. 2) having a size larger than a size of the second output transistor, and including a main current path, one end of the main current path of the fourth output transistor being connected to the output end, and another end of the main current path of the fourth output transistor being grounded as seen; and 
a resistance element (R1 or Rpc1 of Fig. 2) that is connected between the other end of the main current path of the first output transistor and the other end of the main current path of the third output transistor, meeting claim 11.  
	Regarding claim 15, Ref~959 discloses the class-D amplifier according to claim 11, wherein the first output transistor (Ma1) and the third output transistor (Mm1) include a P-channel MOS transistor, and the second output transistor (Ma2) and the fourth output transistor (Mm2) include an N-channel MOS transistor as seen from Fig. 2, meeting claim 15.  

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (U.S. 7,157,968).
	Regarding claim 17, Shin discloses a class-D amplifier (please see Fig. 1 for details) comprising: 
a PWM modulator (not shown, but inherently needed) that outputs a PWM modulation signal in response to an input signal; and 
a drive circuit (transistors of Fig. 1) that amplifies the PWM modulation signal, and outputs an amplified PWM modulation signal, wherein the drive circuit includes: 
a first output transistor (PM22 of Fig. 1), one end of a main current path of the first output transistor being connected to a power source supplying end Vdd; 
a first resistance element (RP22 of Fig. 1), one end of the first resistance element being connected to another end of the main current path of the first output transistor, and another end of the first resistance element connected to an output end (Vop of Fig. 1); 
a second output transistor (MN22 of Fig. 1), one end of a main current path of the second output transistor being grounded as seen; 
a second resistance element (RN22 of Fig. 1), one end of the second resistance element being connected to another end of the main current path of the second output transistor, and another end of the second resistance element connected to the output end as seen; 
a third output transistor (PM12 of Fig. 1) having a size larger than a size of the first output transistor (please note PM12 is configured to provide gain for the system, thus requiring inherently larger size compared to PM22), and including a main current path, one end of the main current path of the third output transistor being connected to the power source supplying end, and another end of the main current path of the third output transistor being connected to the output end (Vop); and 
a fourth output transistor (MN12 of Fig. 1) having a size larger than a size of the second output transistor (please note MN12 is configured to provide gain, thus requiring larger size compared to MN22), and including a main current path, one end of the main current path of the fourth output transistor being connected to the output end, and another end of the main current path of the fourth output transistor being grounded (Vss), meeting claim 17.  

Allowable Subject Matter
Claims 2-4, 8-10, 12-14, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843